Case 1:18-cv-06922-DLI-PK Document 26-1 Filed 05/13/19 Page 1 of 9 PageID #: 207



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 BIC CORPORATION,                                     Case No. 1:18-cv-06922-DLI-PK

       Plaintiff,                                     UNOPPOSED MOTION

               v.
                                                      SERVED ON MAY 13, 2019
 ARROW LIGHTER, INC. d/b/a MK
 LIGHTER, INC. and MK LIGHTER
 COMPANY, EXCEL WHOLESALE
 DISTRIBUTORS INC., MILAN IMPORT
 EXPORT COMPANY, LLC, JOHN DOE
 COMPANIES 1-10, and JOHN OR JANE
 DOES 1-10,

       Defendants.

MEMORANDUM OF LAW OF DEFENDANTS ARROW LIGHTER, INC. D/B/A MK
LIGHTER, INC. AND MK LIGHTER COMPANY AND EXCEL WHOLESALE
DISTRIBUTORS INC. IN SUPPORT OF UNOPPOSED MOTION TO STAY
PROCEEDINGS, PURSUANT TO 28 U.S.C. § 1659 AND THE COURT’S INHERENT
POWER, PENDING FINAL DISPOSITION OF PARALLEL PROCEEDINGS BEFORE
THE UNITED STATES INTERNATIONAL TRADE COMMISSION


I.     INTRODUCTION

       In early December, 2018, Plaintiff BIC Corporation (“Plaintiff”) filed almost identical

Complaints alleging trademark/trade dress infringement in this Court and in the United States

International Trade Commission (“ITC” or “Commission”). In the interests of judicial economy and

the parties, and to avoid conflicting rulings, Defendants Arrow Lighter, Inc. d/b/a MK Lighter Inc.

and MK Lighter Company (“Defendant Arrow”) and Excel Wholesale Distributors Inc. (“Defendant

Excel”) respectfully move this Court via this motion (“Motion”), pursuant to 28 U.S.C. § 1659(a)
Case 1:18-cv-06922-DLI-PK Document 26-1 Filed 05/13/19 Page 2 of 9 PageID #: 208



and this Court’s inherent power, to stay this case as to Defendant Arrow and Defendant Excel1 until

the date on which the determination of the ITC in the proceeding styled In the Matter of Certain

Pocket Lighters, Inv. No. 337-TA-1142, becomes final.

       Counsel for Defendants met and conferred with counsel for Plaintiff BIC Corporation.

Plaintiff's counsel responded that it does not oppose the motion to stay this case as to Defendants

Arrow and Excel. Plaintiff's counsel further responded that Plaintiff opposes any stay of this case

as to Defendant Milan Import Export Company, LLC, given Plaintiff's pending motion for default

judgment as to that defendant (Docket Entry 23).



II.    FACTUAL BACKGROUND

       Plaintiff filed its Federal Complaint for, among other things, trademark/trade dress

infringement on December 5, 2018, pertaining to pocket lighters. In its Federal Complaint, Plaintiff

alleges infringement of its alleged trademark/trade dress set forth in United States Patent and

Trademark Office, Reg. Nos. 1,761,622 (the “‘622 Mark”) and 2,278,917 (the “‘917 Mark”).

Declaration of Charles C.H. Wu (“Wu Decl.”), ¶ 2.

       Plaintiff filed an almost identical Complaint in the ITC involving the same marks and

accused products, entitled In the Matter of Certain Pocket Lighters (the “ITC Proceeding”) on

December 6, 2018. In its ITC Complaint, Plaintiff requested that the ITC institute an investigation2


       1
        Through this Motion, Defendants seek a stay only as to Defendant Arrow and Defendant
Excel, and not the other remaining defendant Milan Import Export Company, LLC, which is
currently in default.
       2
        Filing a complaint with the ITC does not guarantee an investigation. Instead, the ITC
exercises its discretion to determine whether an investigation should take place. 19 C.F.R. §§
210.9, 210.10.

                                                 2
Case 1:18-cv-06922-DLI-PK Document 26-1 Filed 05/13/19 Page 3 of 9 PageID #: 209



against Defendants Arrow and Excel, among others, under Section 337 of the Tariff Act of 1930, as

amended. Plaintiff’s ITC Complaint asserts infringement of the same ‘622 Mark and ‘917 Mark.

Wu Decl., ¶ 3; Exhibit A (ITC Complaint [exhibits omitted]).

        On or about December 22, 2018, the United States federal government shut down. The

shutdown lasted until on or about January 25, 2019. During the shutdown, there was little or no

activity in either case. Wu Decl., ¶ 4.

        On or about February 12, 2019, the ITC accepted the ITC Proceeding by instituting an

investigation (Inv. No. 337-TA-1142) naming Defendants Arrow and Excel as Respondents, along

with other parties named as defendants in this District Court action. See, Wu Decl., ¶ 4; Exhibit B

(Federal Register, Vol. 84, No. 29, 3486). However, at that time, Defendants Arrow and Excel had

not yet been served with the Complaint in the current action nor any of the other named parties to

Defendants’ knowledge. Thus, until after the government shutdown concluded, and Defendants had

been served with this action, which did not take place until on or about February 27, 2019,

Defendants Arrow and Excel did not definitively know there were two actions pending that would

go forward and/or that a stay of proceedings would be warranted or necessary. Wu Decl., ¶ 6.

        On or about February 27, 2019, Plaintiff’s Federal Complaint was served on Defendants

Arrow and Excel (Docket Entries 10 and 11). It was only when Defendants’ counsel learned of the

service of the Federal Complaint that Defendants and their counsel had full notice they would have

to defend two parallel proceedings simultaneously. Wu Decl., ¶ 7.

\ \ \



\ \ \


                                                3
Case 1:18-cv-06922-DLI-PK Document 26-1 Filed 05/13/19 Page 4 of 9 PageID #: 210



III.   THIS COURT SHOULD GRANT A MANDATORY STAY PURSUANT
       TO 28 U.S. CODE SECTION 1659
       Under Section 1659, the Court “shall stay, until the determination of the Commission

becomes final, proceedings in the civil action with respect to any claim that involves the same issues

involved in the proceeding before the Commission,” at the request of any party to the civil action that

is also a respondent in an ITC proceeding involving the same parties. 28 U.S.C. § 1659(a). The stay

must be granted if it is made within thirty days from the later of: (1) the party being named a

respondent in a proceeding before the ITC, or (2) the filing of the district court action. 28 U.S.C.

§ 1659(a)(1)-(2); see also, In re Princo Corp. (Fed.Cir. 2007) 478 F.3d 1345, 1355 (granting writ

of mandamus and directing district court to stay proceedings pursuant to 28 U.S.C. §1659(a) until

the ITC proceeding became final and was no longer subject to judicial review).

       Section 1659 mandates a stay in this case because the ITC Proceeding involves the same

parties (Plaintiff and Defendants) and the same issues (infringement of the ‘622 Mark and ‘917

Mark). Defendants Arrow and Excel were served with the New York District Court Complaint on

February 27, 2019 and therefore could not have known they would have to defend two identical

cases simultaneously before that date. Universal Tool & Stamping Co. v. Ventra Group (N.D.Ind.

1998) 46 U.S.P.Q.2D (BNA) 1799, 1800, 1998 WL 303298, *1, 1998 U.S.Dist.LEXIS 11541, at

*2-3 (granting a motion to stay pursuant to Section 1659 filed within 30 days of service of the

complaint). Upon learning of the parallel proceedings, Defendants Arrow and Excel timely filed this

Motion within thirty (30) days of being served with the Complaint.

       Defendants Arrow and Excel should not be prejudiced due to Plaintiff’s delay in serving the

Complaint in this matter until February 27, 2019 and in light of, the United States federal



                                                  4
Case 1:18-cv-06922-DLI-PK Document 26-1 Filed 05/13/19 Page 5 of 9 PageID #: 211



government shut down from on or about December 22, 2018 until on or about January 25, 2019.



IV.     THIS COURT SHOULD GRANT A DISCRETIONARY STAY PURSUANT
        TO THIS COURT’S INHERENT POWER
        In addition to Section 1659, this Court has the inherent power to grant a discretionary stay.

A district court has the inherent power to control the disposition of the causes on its own docket with

economy of time and effort for itself, for counsel, and for litigants. Landis v. N. Am. Co. (1936) 299

U.S. 248, 254. Incidental to this power is the power to stay an action. Id.; see also, TradeWinds

Airlines, Inc. v. Soros (S.D.N.Y. 2011) No. 08 Civ. 5901 (JFK), 2011 WL 309636, at *3.

        In deciding a motion to stay, a court looks to various factors, including: (1) the private

interests of the plaintiffs in proceeding expeditiously with the civil litigation as balanced against the

prejudice to the plaintiffs if delayed; (2) the private interests of and burden on the defendants; (3)

the interests of the courts; (4) the interests of persons not parties to the civil litigation; and (5) the

public interest. Kappel v. Comfort (S.D.N.Y. 1996) 914 F.Supp. 1056, 1058; see also, Comcast

Corp. v. Rovi Corp. (S.D.N.Y. 2017), No. 16-CV-3852 (JPO), 2017 WL 2062989, at fn. 6 (citing

to In re OxyContin Antitrust Litig. (S.D.N.Y. 2012) No. 04 MD 1603, 2012 WL 5184949, at *67).

"In balancing these factors, 'the basic goal is to avoid prejudice.'" In re OxyContin at *67 (quoting

TradeWinds at *3); see also, Perez v. Cent. Credit Servs., LLC (E.D.N.Y. Aug. 11, 2018, No.

2:17-cv-6018) (“[T]he Court and the parties share an interest in conserving resources while a case

is pending that may clarify issues raised in the instant case. This will minimize the risk of de minimis

motion practice.”).




                                                    5
Case 1:18-cv-06922-DLI-PK Document 26-1 Filed 05/13/19 Page 6 of 9 PageID #: 212



        (1). Plaintiff Will Not Be Harmed by a Stay.

        Identical claims to those brought here will be addressed in the ITC Proceeding and a delay

in this Court’s decision does not constitute prejudice. See, FormFactor, Inc. v. Micronics Japan Co.

(N.D.Cal. Feb. 2008) No. CV-06-07159 JSW, 2008 WL 361128, at *2 (granting a discretionary stay,

even as to non-overlapping claims (those not at issue before the ITC), after finding that a simple

delay of the court’s decision does not demonstrate “irreparable damage”). Plaintiff will also not be

harmed because this litigation is still in its earliest stages. See, Alloc, Inc. v. Unilin Decor N.V. (D.

Del. 2003) Civil Action No. 03-253-GMS, 2003 WL 21640372, at *3 (noting an absence of

prejudice where stay is entered “before any party incurs substantial litigation-related expenses”);

Lasala v. Needham & Co. (S.D.N.Y. 2005) 399 F. Supp. 2d 421, 430 (no prejudice where stay

opponent had “not yet incurred significant cost or expended much effort in this action, as

proceedings have barely begun”). Nor will Plaintiff be “compelled to stand aside while a litigant in

another [case] settles the rule of law that will define the rights of both”—another frequent form of

prejudice—as Plaintiff will be actively pursuing its identical claims in the ITC Proceeding. Lasala

at 430 (internal quotations and citation omitted).

        Moreover, the ITC Proceeding is on an expedited schedule wherein the matter will be tried

at a hearing set to start on November 12, 2019, with an initial determination due by February 12,

2020. Wu Decl., ¶ 8; Exhibit C (ITC Scheduling Order).

        (2). Defendants Will Be Prejudiced If a Stay Is Not Granted.

        It would be inequitable and inefficient to force Defendants to defend themselves against

identical claims in two separate proceedings at the same time. In addition, discovery in the two

pending matters would be duplicative in some respects (i.e., the alleged trademarks/trade dress at


                                                   6
Case 1:18-cv-06922-DLI-PK Document 26-1 Filed 05/13/19 Page 7 of 9 PageID #: 213



issue) while differing in significant ways (such as named respondents, remedies, and timing,

including that the ITC Proceeding includes certain overseas respondents not named in the New York

District Court action). Kappel at 1058 (the possibility of duplicative, yet differing, discovery would

frustrate the court’s ability to coordinate discovery and would prejudice defendants). If they must

proceed at the same time before the ITC and this Court, Defendants will be forced to simultaneously

engage in overlapping discovery and prosecute dispositive motions in both forums, and may be

subject to different and potentially conflicting rulings. Thus, the prejudice Defendants would suffer

if this case is not stayed outweighs significantly any harm Plaintiff might face as a result of a stay.



(3). A Discretionary Stay Will Further the Interests of This Court.

        Here, efficiency concerns weigh in favor of a discretionary stay. Lasala at 427 (“a court

might, in the interest of judicial economy, enter a stay pending the outcome of proceedings which

bear upon the case, even if such proceedings are not necessarily controlling of the action that is to

be stayed”). Indeed, a stay of this action as to Defendants Arrow and Excel “would be the most

efficient and fairest course of action” because “the issues resolved in the ITC hearing will bear” upon

the issues before this Court. See, FormFactor at 10; see also, Flexsys Am., LP v. Kumho Tire,

U.S.A., Inc. (N.D.Ohio 2005) Case No. 5:05 CV 156, 2005 WL 1126750, at *3 (granting

discretionary stay because “[i]t is more than likely that after the ITC ruling, the parties in this case

will have fewer issues for this Court to resolve” resulting in “a tremendous savings of judicial time

and resources”). The interest of efficiency benefits both parties as well as the Court. Alloc at *2

(discretionary stay pending ITC proceedings “will benefit both parties by reducing litigation costs”

and “will also best conserve the court’s scarce resources”).


                                                   7
Case 1:18-cv-06922-DLI-PK Document 26-1 Filed 05/13/19 Page 8 of 9 PageID #: 214



        (4) and (5). A Stay Will Further the Interests of Non-Parties and the Public.

        Courts have agreed that parallel proceedings are troubling: “it is troubling to the Court that

by allowing parallel proceedings..., Congress has created the real possibility of inconsistent results

between the agency and district court proceedings.” Kaisha v. Bombardier, Inc. (C.D. Cal. Mar. 9,

2001) Case No. SA CV 00-549 DOC (EEx), 60 U.S.P.Q.2D (BNA) 1541, 1543, 2001 WL 1388911,

at *2 (citing to In re Convertible Rowing Exerciser Patent Litig. v. Weslo Design Int'l, Inc. (D.Del.

1985) 616 F.Supp. 1134, 1142-43). Courts have also found that “permitting parallel proceedings

involving identical fact patterns applying identical law permits parties to engage in forum shopping”

and also “permits [a] plaintiff to force a defendant to fight two battles at once”. Id. at 3 (citing Texas

Instruments, Inc. v. Tessera, Inc. (Fed.Cir. 2000) 231 F.3d 1325, 1330). A stay of this case would

further the interests of the public in avoiding parallel proceedings, inconsistent findings, and the

possibility of forum shopping.

V.      PLAINTIFF’S AND CO-DEFENDANTS’ RESPONSE TO MOTION AND
        CONCLUSION
        Counsel for Defendant Arrow3 communicated with Plaintiff’s counsel about the relief

requested in this Motion, including via an email dated March 26, 2019, and requesting whether

Plaintiff would consent to such a motion or oppose such a motion. Plaintiff’s counsel responded on

March 28, 2019 and indicated it would review the Motion and then take a position. Wu Decl., ¶ 9.

        Counsel for Defendant Excel notified Defendant Arrow on March 28, 2019 that Defendant

Excel would not oppose and would consent to this Motion. Wu Decl., ¶ 10. Defendant Arrow is

not aware that co-defendant Milan Import Export Company, LLC is represented by counsel in either


        3
       Counsel for Defendant Arrow recently, in April 2019, substituted in as counsel for
Defendant Excel and now represents both Defendants. Wu Decl., ¶ 9.

                                                    8
Case 1:18-cv-06922-DLI-PK Document 26-1 Filed 05/13/19 Page 9 of 9 PageID #: 215



this action or the ITC Proceeding and thus Milan’s position on the Motion was not obtained. Wu

Decl., ¶ 11.

         This Motion was originally served on the parties on March 29, 2019 pursuant to this Court's

Bundle Rule. Since March 29, 2019, Plaintiff and Defendants have been engaged in dialogue

spanning several weeks regarding this stay and other issues. As part of such dialogue, and to

conserve party and Court resources, Plaintiff requested additional time to respond to Defendants'

served, but not yet filed per this Court's Bundle Rule, Motion. Wu Decl., ¶ 12.

         Plaintiff's counsel informed Defendants' counsel on May 10, 2019 that Plaintiff does not

oppose the motion to stay this case as to Defendants Arrow and Excel. Plaintiff's counsel further

responded on May 10, 2019 that Plaintiff opposes any stay of this case only insofar as to Defendant

Milan Import Export Company, LLC, given Plaintiff's pending motion for default judgment as to that

defendant (Docket Entry 23). Wu Decl., ¶ 13.

         For the foregoing reasons, Defendants respectfully request that the Court stay this action as

to Defendant Arrow and Defendant Excel under 28 U.S.C. § 1659(a) and/or this Court’s inherent

power until the determination of the ITC Proceeding, including until any appeals therefrom, become

final.

                                               Respectfully submitted,

Dated: May 13, 2019                               /s/ Charles C.H. Wu
                                               Charles C.H. Wu, Esq.
                                               Vikram M. Reddy, Esq.
                                               CHARLES C.H. WU & ASSOCIATES, APC
                                               98 Discovery
                                               Irvine, California 92618-3105
                                               Tel: 949-251-0111 / Fax: 949-251-1588
                                               Email: cchwu@wclawyers.com
                                               Email: vreddy@wclawyers.com
                                               Attorneys for Defendant Arrow Lighter, Inc. d/b/a
                                               MK Lighter Inc. and MK Lighter Company; and
                                               Excel Wholesale Distributors Inc.

                                                  9
